﻿My opening words must be addressed to the valiant people of Angola, whose great sufferings on this sad occasion we share. I refer to the untimely death of President Agostinho Neto, who was struck down at the helm. Agostinho Neto uncontestably belongs to the line of great men of noble ideals who devoted their lives to the defence of the interests of their peoples and who, because of their thinking and their actions, have shaped history. He was a man of culture, a poet and a humanist, and his loss was painfully felt by all the people of Mali, who admired him and who were planning to welcome him happily during the official visit he was to make to Mali next November. Bowing again in reverence to his memory, we remain convinced that his Party, the MPLA, will continue to work towards the goal to which he dedicated his efforts.
44.	This year, tradition has led us to Africa—to East Africa—and more specifically to the United Republic of Tanzania, a country friendly towards my own and one whose wise policies Eire well known to all of us, serving a stable and strong nation. Apart from the honour done your people and the continent of Africa, Mr. President, the General Assembly's warm-hearted election of you to guide the work of the thirty-fourth session is without doubt a reflection of your perfect knowledge of international affairs and your own great qualifications as an enlightened diplomat, which have allowed you to preside successfully over the work of the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples for almost eight years. These qualifications are highlighted by your youth, your dynamism and your affability, which were noted and acknowledged by the representatives of member States of the Organization of African Unity [OA U] when it unanimously proposed you as a candidate to assume the heavy duties of your very responsible post. I am extremely happy, laying aside all protocol formalities, to congratulate you on behalf of my delegation. We are deeply convinced that you will carry out your high duties with the ability, effectiveness, respect and careful attention which have always been the hallmarks of your personality.
45.	I have pleasure also in reiterating our appreciation of the great qualifications and vast experience of your predecessor, Mr. Indalecio Lievano, which he displayed during the course of the last session. A worthy representative of Latin America, he did honour to his continent and to his country, Colombia, and made a valuable contribution to the achievement of the noble ideals of our Organization.
46.	I am also happy to express once again our gratification at the positive way in which our indefatigable Secretary-General, Mr. Kurt Waldheim, has carried out his own delicate and complex mission. We are convinced that, being able to count on the constant and effective support of his competent advisers, he will continue to persevere in his efforts to safeguard the gains made by and the prestige of our Organization and the achievement of its noble objectives.
47.	As a member of the Special Committee on decolonization since its inception, my country is happy at the accession of Saint Lucia to international sovereignty and we express our happiness at seeing that new State join us here. This event is another step towards the implementation of the historic Declaration on the Granting of Independence to Colonial Countries and Peoples and brings us closer to that universality to which our Organization is tending. In offering a cordial and warm welcome to the delegation of Saint Lucia, my delegation wishes to assure it of our complete readiness to co-operate with it in a friendly and dynamic way.
48.	The yearly meetings of the members of the inter-national community which the sessions of the General Assembly have become show without doubt the noble ambition to open the road to a collective search for ways and means to maintain and strengthen international peace and security, the primary concern of the United Nations.
49.	However, peace and security cannot be strengthened when millions upon millions of human beings are still suffering brutalizing; misery, daily humiliation, unpunished racial discrimination, anachronistic colonial exploitation and unacceptable foreign domination. The United Nations must redouble its efforts not only to settle conflicts but also to adopt applicable and urgent measures to encourage the economic and social development of all peoples.
50.	That is the only way to establish an era of true peace, and when our Charter was drafted 34 years ago its authors were aware of that, for the Preamble firmly states that the peoples of the United Nations are determined "to promote social progress and better standards of life". There can be no doubt that peace through justice is more fruitful than peace through law—a very unprofitable mission which finally exhausted the defunct League of Nations,
51.	Peace is the work of justice. Peace and justice are one. But what is justice? First and foremost justice is respect for the inalienable rights recognized as belonging to all human beings. It is that simple reality that led those who lived through the Second World War to proclaim in the Charter of our Organization their "faith in fundamental human rights, in the dignity and worth of the human person, in the equal rights of men and women and of nations large and small". Human rights, which cannot be dissociated from the rights of nations and peoples, are at the basis of an essential principle set forth in many provisions of our Charter and taken up in numerous resolutions of our Organization, namely, the principle of the right of peoples to self-determination.
52.	Justice, without which there can be no peace, lies first in the recognition of the right of each people to decide for themselves, but justice, the sole guarantor of true peace, also involves the recognition of economic, social and cultural rights. Human rights are so indivisible and interdependent that the authors of the Charter have assigned to our Organization the primary task of achieving "international co-operation in solving international problems of an economic, social, cultural, or humanitarian character". In other words, 34 years ago all was foreseen, all was said and reiterated about the need to put an end to all forms of domination.
53.	Taking together all we have done since the last session of our General Assembly, we are forced to note that many are the problems which still concern us and that there are still many to be solved. This has happened purely and simply because some of our partners who are now present in this hall of peace violate with impunity the principles of our Organization, principles according to which the rights of our peoples to self- determination and to a decent existence are still the most flouted.
54.	The right of peoples to self-determination is not only a principle set forth in the United Nations Charter; it has become the prime moving force and a general and constantly reaffirmed principle. There can be no doubt that it is a typical example of one of the imperative principles of general law. It is a norm accepted and recognized by the international community as a whole. But we are forced to note that disregard of this sacred principle of the right of peoples to self-determination is the true cause, if not the only cause, of tensions and wars that continue to contaminate international relations.
55.	In this world of upheaval and suffering Africa is still the continent in which that principle is ignored by those who do not wish to learn the lessons of history. The persistence of anachronistic colonialism in Namibia and in Zimbabwe, the tolerance shown to the contemptible system of apartheid in Azania, are the result of the refusal of the white minority in southern Africa to respect this cardinal principle of our Organization, namely the right to self-determination.
56.	The valiant people of Namibia under the leadership of its sole representative, because it is its authentic representative, SWAPO will continue their struggle for liberation and will defeat all the manoeuvres which seek to stifle its heroic struggle in the maze of a so-called internal settlement. The outcome of the struggle is known because it is a natural battle to insist upon a natural recognition of the right that belongs to the Namibian people, namely that of self-determination. The struggle of the Patriotic Front has finally led to the present negotiations in London, which have not been successful because the Ian Smith clique and its sorry puppets have resorted to sordid electoral manoeuvres and have refused to accept the prior condition of respect for a people's right to self-determination.
57.	In Azania the black majority of that African country is still being deprived of its elementary rights to dignity in its own land of Africa. Certain Western Powers, which are so prone to seek out respect for human rights throughout the world, assist and even encourage the apartheid regime to continue in its role of denying the very principle of people's right to self-determination.
58.	My country has constantly struggled for just causes. Therefore, from this rostrum we wish to reaffirm our unshakable support for these martyred brothers, with whom the people of Mali identify. We are ready to give all material, military, diplomatic and political assistance to speed the inevitable process of their liberation.
59.	This is the moment at which to pay a well-earned and solemn tribute to the brave peoples of the front-line States who, with courage, calmness and determination, are fulfilling their sacred duty together with the peoples of Namibia, Zimbabwe and Azania.
60.	It is also timely to repeat the pressing appeal made recently by the Head of State of Mali, General Moussa Traore, during our national holiday and addressed to certain Western Powers who were invited:
"... once and for all to hear the anguished appeal of Africa and decide to serve the cause of justice and all mankind by helping the international community to force perfidious, arrogant but unfortunately tolerated South Africa to obey the rules".
61.	The principle of the self-determination of peoples, so clearly stated in the well-known charter of decolonization, namely resolution 1514 (XV), the Declaration on the Granting of Independence to Colonial Countries and Peoples, adopted on 14 December 1960 by our Assembly, cannot be ignored by the independent and new States of Africa, who appreciate its weight since they judiciously used it when they themselves recently achieved their own independence.
62.	It is for these reasons that at its sixteenth ordinary session the Assembly of Heads of State and Government of the OAU, held in Monrovia in July, with political courage and maturity which warrants emphasis here, upheld clearly this principle of self-determination as the key to the fratricidal and distressing conflict in the Western Sahara. Colonized by Spain in the past, the population of that north western zone of our continent cannot be denied this principle, which allowed the brother people of Morocco, of Mauritania and of Algeria to recover their own dignity and freedom.
63.	Speaking of this crisis which besets an area very close to the heart of my country leads me to state the principle of self-determination and to say again that this right is not being enjoyed. The OAU clearly defined the new mission entrusted to the new Ad Hoc Committee of Heads of State on Western Sahara which, in order to improve the climate in the region, must properly define the modalities required for a final settlement on just and acceptable lines agreed to by all the interested and concerned parties, and I stress the word "all". 
64.	The voice of wisdom of Africa, the voice of maturity of the leaders of the region, has always spoken out in favour of the brother peoples, with the same history, culture and primary concern for development in order to avoid the confrontations which must inevitably lead to a loss of our sovereignty through the actions of those who wish to internationalize this dispute by dramatizing it in order subsequently to play the part of arbiters.
65.	That is why my country, the Republic of Mali, wishes this General Assembly of the United Nations, while supporting the historic decision taken in Monrovia, because it is based on the principle of the right of people to self-determination, to continue to place its trust in the African process which has already proved that it can succeed as long as the Powers outside Africa keep out of the dispute.
66.	Outside of Africa there are hotbeds of war and sources of tension also deriving from the same disregard of the right of peoples to self-determination.
67.	The crisis in the Middle East and the question of Palestine, which is still its epicentre, continue to beset us because the leaders of Israel in their arrogant intransigence refuse to recognize the right to self-determination of the brave Palestinian people.
68.	Many of the aspects of the Middle East conflict have been linked to that refusal to accept that principle, respect for which would have prevented the occupation by force of Arab territories and allowed Jerusalem to achieve a status more in keeping with the glorious religious past of that historic city. The Republic of Mali is deeply attached to the search for solutions to conflicts by peaceful means and will never reject any initiative for peace. At the same time, we believe that any peace process must take into account the following facts that are germane to the conflict.
69.	First, the inalienable right of the people of Palestine to self-determination, including their right to national independence and the creation of a sovereign State, must be unambiguously accepted by all parties signatories to a peace agreement. In that regard, Security Council resolutions 242 (1967) and 338 (1973), which were adopted in circumstances of a balance of power that is well known, would be enhanced as a useful source for a true peace agreement by being supplemented in accordance with General Assembly resolution 3236 (XXIX), which recognizes the national rights of the people of Palestine.
70.	Secondly, the PLO, being recognized as the sole and legitimate representative of the Palestinian people by the summit conferences of the Arab countries and the OAU, being a full-fledged member of the non- aligned movement, enjoying a privileged status at the United Nations and in the specialized agencies, being represented in more than 100 countries of the international community, and making its voice heard constantly in the public opinion of Europe and even America, must imperatively be closely associated in the search for any true peace in the Middle East.
71.	Thirdly, the total and unconditional evacuation of the Arab territories occupied by force in the course of the 1967 Israeli aggression is, in our view, a prerequisite for any true peace agreement.
72.	Fourthly, Jerusalem must be given a status more in keeping with the religious past of that Holy City, and that, too, is a basic condition for peace.
73.	Fifthly, Arab unity, which alone can guarantee that peace will be true and comprehensive, must be maintained.
74.	For these reasons Mali, which at the appropriate moment expressed its doubts regarding Israel's good faith in negotiating a true peace treaty, once more— specifically in July in Monrovia and in September in Havana—freely took the part of those who have indefatigably supported the PLO in its struggle to ensure that the Palestinian people succeed in their efforts to achieve self-determination.
75.	Those doubts regarding the true will of Israel to live in peace with its neighbours were reinforced by the unspeakable actions committed by the Israeli forces which, with full impunity and with the complicity of the international news media, worked themselves into a rage against the peaceful population of troubled Lebanon, whose southern portion—despite the unfortunately only symbolic presence of United Nations forces—is now no more than a province of Israel, which blithely continues its expansionist and annexationist policies.
76.	The other areas of tension warrant the same type of analysis: the crisis of Cyprus, the conflict of Korea and the dismemberment of South-East Asia.
77.	The problem of Cyprus comes up each year before our Assembly, which has been dealing with it since the distressing events of 15 July 1974.
78.	As a member of the contact group set up by the non-aligned movement, the Republic of Mali, after much discussion, is convinced that only the renewal of the talks between the Greek and Turkish communities, under the auspices of the Secretary-General and with the assistance of an even more limited contact group that could be set up by the present session of the General Assembly, can possibly lay the groundwork for the implementation of the 10 points contained in the agreement of 19 May 1979  and allow the people of Cyprus to exercise their right to self-determination so as to safeguard independence, their sovereignty, their territorial integrity and their national unity.
79.	If the principle of self-determination of peoples were to be recognized in the case of the valiant people of Korea who for 30 years have struggled for the legitimate reunification of their occupied country under peaceful circumstances, that nation, having become a democratic and unitary State, would take its rightful place in this Organization and make a fine contribution to our work. United by its history, its geography, its civilization, its genius and the profound aspirations of its peoples, Korea must be reunified in accordance with the pertinent provisions of the agreement contained in the joint communique of North and South Korea dated 4 July 1972,  and of the important General Assembly resolution 3390 B (XXX). 
80.	The worthy people of Asia have by force of arms wrested their right to self-determination from colonialism and then from imperialism, and have all acceded to international sovereignty.
81.	We in Mali had thought that the peoples which had for more than 30 years made enormous sacrifices would have turned their victories over the forces of domination and "puppetry" into an unprecedented effort to reconstruct one of the most promising areas of the globe.
82.	But recent events have led us to doubt, and almost to pessimism. Yet we still nourish the hope that the lucidity, courage and age-old wisdom which characterize those peoples and which allowed them to emerge victorious from even greater trials, will help them to solve the problems that have been created by untimely foreign interference in their affairs—which seeks to prevent them from freely achieving economic, social and cultural development.
83.	After this review of the international realities, it is inevitable that we note that all these areas of tension and of war are strictly confined to the third world. A leader of one of the great Powers even declared recently and with justification that "we live in a world without major conflicts; we live in a world where we are constantly concerned over matters of security; but we no longer fear that war is just around the corner". He added, it is true, that "... there are local conflicts, repression, troubles, but the idea of 'the next war' has somewhat evaporated". This may perhaps be the best description of the present stage of international affairs; while one part of the planet, that occupied by the so- called developed nations, enjoys the benefits of detente, the other half of the world, where "the wretched of the earth" are dying, still suffers from tensions which are cunningly maintained to ensure the continued well- being of about a quarter of the population of the world.
84.	To be sure, the present world political system is not automatically being drawn into a major conflict. To be sure, while events in Africa, in the Middle East and even in South-East Asia do create situations of confrontation, it has been possible to prevent them from setting off a world confrontation. Nevertheless, let us remember that for the first time since its appearance, mankind has found the means of self-destruction.
85.	The causes of tension, namely, the mad arms race, especially with the intensive production of nuclear weapons and the maintenance and even reinforcement of military alliances, bases and presences, remain matters of concern. Nuclear proliferation carries with it the seeds of a possible world war. The Republic of Mali, one of the founder members of the non-aligned movement, is pleased with the results, albeit modest, obtained since the tenth special session of our General Assembly, which was devoted to disarmament.
86.	Therefore we are following with interest the efforts under way within the SALT negotiations, even if progress is slow and uncertain.
87.	It is essential for us to continue to work together openly in order to make headway along the difficult road to general and complete disarmament, to the dismantling of all military bases forcibly stationed in third- world countries and to the stopping and reversing of the arms race. It is only that type of co-operation that can lead to the creation of a more secure world where peace would depend less on weapons and would no longer be founded on the outmoded theory of a balance of terror and mutual destruction.
88.	My country, the Republic of Mali, true to its policy of dynamic and intransigent non-alignment, continues and will continue to make its modest contribution to this necessary relaxation of tension in international relations. As soon as it recovered its sovereignty, the Republic of Mali demanded the evacuation of all foreign military bases on its soil, and since, aware of its national and international responsibilities, my country has signed and will sign no bilateral or multilateral agreement which does not give it a completely free hand in defence matters.
89.	It is in order to remain faithful to these cardinal principles of the non-aligned movement that my country often preaches prudence regarding regional or sub regional military projects or even defence pacts between countries that, while belonging to the same geographical area certainly, are often linked bilaterally to Powers outside Africa. We must always bear in mind that any military bloc with links, however tenuous, with Powers outside Africa can only lead to the creation of a new bloc, without taking into account the fact that a defence pact, whatever precautions are taken, is always perceived as machinery for warfare against one State or group of States.
90.	That is why the Republic of Mali, fully concerned with development, the only guarantee of stability in our States, reiterates its political and legal commitment never to attack any State, even less a neighbouring one, and to give full fraternal assistance to any State in our region which may be the victim of an attack.
91.	The right of peoples to self-determination, disarmament and detente are not the sole components of international peace and security.
92.	We have already said that peace is also and perhaps above all economic and social justice. There is no doubt in anyone's mind that peace depends largely on the solutions we find together for the serious imbalances which characterize the world economy.
93.	Poverty is not only a scandal which the third- world peoples reveal to wealthy tourists. Poverty is also a danger to the balance of the world.
94.	The reality of this poverty can be seen on all the street corners of the proletarian nations and the figures which sum up this tragic condition of the majority of mankind are so huge that they even lose all meaning. Some of these figures are really discouraging: according to the World Bank, 800 million people in the world live beneath what is termed the "line of absolute poverty"; more than 800 million human beings are illiterate; 400 million suffer from serious diseases; 500 million, or more than three quarters, suffer from chronic or permanent malnutrition; and 50 million—I repeat, 50 million— die of hunger each year, while elsewhere, in countries which get much of their riches from third- world resources, people sometimes die from overeating.
95.	These statistics are global and impersonal. Their very size helps to make them abstract, removing any elementary emotional content.
96.	However, behind the figures we should look for reality: the extreme poverty of most of them; a large proportion of illiterates; a runaway population growth with a meagre economy; malnutrition and mediocre infrastructures; a third of the children dying before the age of five; and denial of the right to education, hygiene and employment, and of every vestige of dignity. In short, they drag out their existence in shame, exploitation and degradation.
97.	This is especially revolting reality, even if it exists far from the eyes of an overfed world which wastes and destroys its surplus food. The citizens of the developed countries should know that beef cattle in a so-called developed country are better protected and better fed than peasants in Asia or Africa.
98.	For how much longer must millions die in order that thousands shall live?
99.	In the face of this situation, which it is difficult to describe, it is no longer enough to profess the correct sentiments as a sop to one's conscience.
100.	It is just as dangerous to regard this situation as a matter for academic speeches, a sterile ritual at seminars and international conferences, and a repetitive litany of statements, reports and studies made in order to gain time while hunger and injustice increase. It is intolerable and explosive that three quarters of the world's population should represent less than one fifth of the general economic weight. To be selfish or unaware in the face of such a situation is an insult not only to morality, but also and above all to the common interest of all of us.
101. Now what do we see? On 1 May 1974, at the impetus of the developing countries, our General Assembly, at its sixth special session, proclaimed in its resolution 3201 (S-VI) the urgent need to set up a "new international economic order", that is to change the institutions and laws which govern the world economy, to reorganize monetary, scientific, technical and material exchanges and the distribution of the power of the rich countries, and to create a more democratic world— in sum, to decolonize the world economy which, during the seventeenth, eighteenth and nineteenth centuries, was dominated by Western Europe and its offshoots.
102.	After the last 10 years and session after session of UNCTAD and various meetings within the framework of the North-South dialogue, we are now convinced that most of the proposals concerning structural changes in the international system, as well as those put forward with a view to the taking of urgent measures on pressing problems, have unfortunately not been the subject of any agreement.
103.	What is a more significant phenomenon is the fact that stagnation, if not regression, is taking place in official development assistance. In a word, the financial flow, including bank loans, to the third world in 1978 represented some $77 billion as compared to $65 billion in 1977. It will be noted that, because of inflation, the financial flow has hardly varied from one year to the next at 1978 prices. It will be noted that the debts owed for this reason by the developing countries exceed $300 billion whereas expenditures on armaments exceed $1 billion a day while official development assistance is 20 times less than that.
104.	Such is the state of the world, an unhappy world, unhappy because it does not know where it is going and because it imagines that if it did know, it would find that it may be heading towards a catastrophe. That was a prophecy made by one of the great Powers, certainly a prophecy of doom hanging over us because it means that the problems of economic and social balance have not been solved. The needy and the wealthy have to get together to seek ways of overcoming the economic and social phenomena.
105.	The Republic of Mali considers that we should still trust in measures of concerting our efforts rather than resorting to the strategy of confrontation. We must seek to progress through peaceful negotiations. Doubtless the way will be difficult because these negotiations would have to take place among more than 150 sovereign States that are unequal throughout the range of economic and social activities. The task may appear to be a Utopian one, but it is still within the grasp of mankind.
106.	The North-South dialogue already taking place will have at least allowed contacts and helpful clarifications to be made, particularly since it has shown the lack of political will on the part of the developed countries. But in the course of these talks they will have to realize that they will be assuming a tremendous responsibility if they continue to limit themselves to empty promises. More and more, political action for change is prompting the cry for a more rational management of the world economy.
107.	In that regard, some new ideas are receiving greater attention. First of all, under-development is no longer taken to mean slow development, that is, as a phase in a process of expansion from which the countries of the third world will one day emerge. Under-development is indeed a result of development, a distortion resulting from the relations between the dominant States and the dependent States, Under-development is the result of the exchange relationship in raw materials and the consequence of the exploitation of our resources. A second, very fruitful idea is to study the fact that the life of human society largely depends on factors other than economic ones. There does not exist any human action without its spiritual dimension.
108.	These are realities that increasingly lead to a certain conduct that is seen above all in the developing countries—to fall back on their own resources and to organize the collective power of the poor countries in negotiations with the rich ones.
109.	It is, however, true that among the wealthy nations a certain slow awareness is growing of the need to overcome these economic phenomena. The most concrete expressions of this took place at the meetings of the Guadeloupe Summit, held from 4 to 6 January 1979, and of the Tokyo Economic Summit, held on 28 and 29 June 1979. If they have not yet finally understood that an economic organization on a collective basis, even if it disturbs and upsets selfish interests, would be a global system that would be more advantageous for all, they 
have at least become aware that a world monetary and economic system must be established. This calls for an agreement on the part of the principal partners, an agreement that is difficult to achieve because of their great number and the extent of national self-interest.
110.	The true problem, the true debate—and it is in this Assembly that it is most appropriate that we discuss it—lies in knowing whether the necessary political conditions exist in the developed countries to allow this new strategy for development to take root and grow. There is where the most difficult task to be accomplished lies, because there are many who enjoy privileges that they wish to retain within the framework of their present anachronistic orientation. But on the other hand, they cannot blind themselves to the changes made necessary by the deadlocks and inevitable contradictions.
111.	It is up to the authorities of the developed countries to convince themselves and their peoples that they must adapt to the new state of the world, that they cannot return to the previous situation of exploitation of foreign resources and that the era of a general prosperity that was most unequally shared is definitely over.
112.	They must try to adjust to a world that is bound to arrive and not wish to stick to a world that is on its way out. Therein lies the key to all that can and should be done. We are assuredly at a cross-roads. "If one panics, one will not dare to advance and will instead retreat. If, on the contrary, one continues to advance, all of a sudden one will discover something new: a new- state of the world", a political, economic, social and cultural world that is more just and more equitable. There is still time "to make haste slowly" to save man and mankind through true justice, the only guarantor of peace.